                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


 PETER ADAMS                                  v.   KAKE TRIBAL CORPORATION, et al.

THE HONORABLE SHARON L. GLEASON

DEPUTY CLERK                                                CASE NO. 1:20-cv-00009-SLG

Jennifer Meismer-House


PROCEEDINGS: MINUTE ORDER FROM CHAMBERS                           DATE: October 20, 2020

Plaintiff is required to take action as to:
                             Amended                Third-Party         Complaint in
      Complaint              Complaint              Complaint           Intervention
          ☒                     ☐                       ☐                    ☐

   ☒     IMPORTANT REMINDER. Proof of service as to one or more defendants is
         lacking. Pursuant to Rule 4(m), Federal Rules of Civil Procedure, service is to
         be accomplished within 90 days from the filing of the complaint. File proofs of
         service on those defendants already served.
   ☐     Case Not at Issue. An answer has not been filed by one or more defendants
         served in this case. Where the time to answer has expired, require an answer
         immediately or apply for default within 21 days from the date of this minute
         order.
   ☐     Dismissal for Failure to Serve (Warning!). Proof of service is lacking as to
         defendant(s) named below. Any defendant as to whom a proof of service is
         not on file by 90 days from the filing of the complaint will be dismissed.
         Rule 4(m), Federal Rules of Civil Procedure. Defendant(s):
   ☐     Dismissal for Failure to Take Action (Warning!). An answer has not been filed
         by nor default taken as to defendant(s) named below, and plaintiff has ignored
         a prior minute order on this subject. Defendant(s) as to whom the case is not
         at issue 90 days from filing of the complaint will be dismissed for lack of
         prosecution. Defendant(s):
   ☐     Case Dismissed. For failure to ☐ make service or ☐ failure to take a default
         or require an answer, this case is dismissed without prejudice as to
         defendant(s):




         Case 1:20-cv-00009-SLG Document 4 Filed 10/21/20 Page 1 of 1
